Case 1:20-cv-20053-FAM Document 1 Entered on FLSD Docket 01/07/2020 Page 1 of 4
                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                       CASE NO.

 KAYRA LYNN BISHOP,

        Plaintiff,
 v.

 CARNIVAL CORPORATION,

      Defendant.
 ___________________________/

                                      COMPLAINT

        Plaintiff, KAYRA LYNN BISHOP, through undersigned counsel, sues Defendant,

 CARNIVAL CORPORATION, and alleges as follows:

                           JURISDICTION, VENUE AND PARTIES

        1.      The Court has jurisdiction over this action pursuant to 28 U.S.C. 1332

 (a)(1) because the amount in controversy exceeds $75,000.00, exclusive of interest and

 costs, and diversity of citizenship exists between the parties. In the event this matter

 does not come under diversity jurisdiction of the Court, Plaintiff shall proceed under

 admiralty jurisdiction.

        2.      Plaintiff, Kayra Lynn Bishop, at all times material hereto is and was a

 citizen of the State of TX.

        3.      Defendant, CARNIVAL CORPORATION, is a foreign corporation with its

 principal place of business in the State of Florida. At all times material, CARNIVAL

 CORPORATION, was authorized to and conducted business in the State of Florida.

 Defendant has sufficient minimum contacts with Florida, or otherwise intentionally

 availed itself of the consumer markets within Florida to render the exercise of

 jurisdiction by Florida courts permissible under traditional notions of fair play and
Case 1:20-cv-20053-FAM Document 1 Entered on FLSD Docket 01/07/2020 Page 2 of 4
 substantial   justice.     Indeed,    the   Passenger    Ticket   Contract   that   CARNIVAL

 CORPORATION provided to Plaintiff included a forum selection clause that mandated

 that any litigation should be pursued before the United States District Court of the

 Southern District of Florida in Miami. A copy of the Contract is in the possession of

 Defendant and will be produced through discovery.

        4.     The causes of action asserted in this Complaint arise under the General

 Maritime Law of the United States.

                                      FACTUAL ALLEGATIONS

        5      Plaintiff readopts, realleges and incorporates the allegations in paragraphs

 1 through 4 as though alleged herein.

        6.     At all times material, Defendant, CARNIVAL CORPORATION, owned,

 operated, managed, maintained and/or controlled the cruise vessel “Vista”.

        7.     Plaintiff, Kayra Lynn Bishop, boarded Defendant’s vessel for a cruise.

        8.     While on the cruise, on or about May 24, 2019, Plaintiff slipped and fell

 due to a wet and slippery foreign substance while walking on stairs on Defendant’s

 vessel.

        9.     As a result of the fall, Plaintiff sustained severe bodily injury.

                                              Count I
                                             Negligence

        10.    Plaintiff readopts, realleges and incorporates the allegations in paragraphs

 1 through 9 as though alleged herein.

        11.    At all times material, Defendant owed Plaintiff the duty to use reasonable

 care under the circumstances.

        12.    Defendant breached its duties to Plaintiff in one or more of the following

 respects, including but not limited to:

               a.         Failing to exercise reasonable care in maintaining the stairs;
Case 1:20-cv-20053-FAM Document 1 Entered on FLSD Docket 01/07/2020 Page 3 of 4
                  b.    Failing to adequately conduct inspections to ensure that a

 dangerous, hazardous and unsafe condition such as a slippery substance did not exist

 on the stairs;

                  c.    Failing to warn Plaintiff that the stairs were unreasonably slippery;

                  d.    Failing to remove all foreign substances from the stairs;

                  e.    Failing to periodically and properly check the stairs so as to clean

 and remove the foreign substance;

        13.       Defendant had actual knowledge of the dangerous condition; or if

 Defendant lacked such actual knowledge, this dangerous condition existed for such a

 length of time that, in the exercise of ordinary care, Defendant, CARNIVAL

 CORPORATION, should have known of the condition should have known of it; or in the

 alternative, the condition occurred with regularity and was therefore foreseeable.

        14.       That this condition was not readily apparent to someone who could get

 injured, such as Plaintiff.

        15.       At all times material, Defendant had exclusive custody and control of the

 area where Plaintiff was injured.

        16.       As a direct and proximate result of the foregoing negligence of Defendant,

 Plaintiff, Kayra Lynn Bishop, suffered bodily injury and resulting pain and suffering,

 aggravation of a pre-existing condition, disability, mental anguish, embarrassment and

 humiliation, loss of capacity for the enjoyment of life, expense of hospitalization, medical

 and nursing care and treatment, and loss of wages. The losses are either permanent

 and/or are continuing in nature and Plaintiff will suffer loss and impairment in the future.

        WHEREFORE, Plaintiff, Kayra Lynn Bishop, demands judgment against

 Defendant, CARNIVAL CORPORATION, for compensatory damages, court costs, and

 such other and additional relief as this Court may deem appropriate.
Case 1:20-cv-20053-FAM Document 1 Entered on FLSD Docket 01/07/2020 Page 4 of 4
                                  JURY TRIAL DEMAND

       Plaintiff demands a trial by jury on all issues so triable as a matter of right.



 Signed this 7th day of January, 2020.

                                                   Respectfully Submitted,

                                                   LAW OFFICES OF JASON TURCHIN
                                                   Attorney for Plaintiff
                                                   2883 Executive Park Drive
                                                   Suite 103
                                                   Weston, Florida 33331
                                                   Telephone: (954) 659-1605 x216
                                                   Facsimile: (954) 659-1380

                                               By: /s/ Sara Schafer, Esq.
                                                   SARA SCHAFER, ESQ.
                                                   Florida Bar No. 84455
                                                   JASON TURCHIN, ESQ.
                                                   Florida Bar No. 585300
